Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s claims filed on 25 September 2020. The Examiner contacted the Applicant's representative and presented proposed claim amendments to place the application in better condition for an allowance by amending all independent claims to overcome the prior art and incorporate the claim language recited in dependent claims 5 or 6 - "wherein the confidential data comprises enciphered data and the verification comprises a preview of the enciphered data without deciphering" or "wherein the confidential data comprises encrypted confidential data to be checked for authorization for transmission through a gateway, and the verification comprises verifying the authorization without decrypting the encrypted confidential data". The Applicant's representative proposed to incorporate the language from dependent claims 3-6 into all of the independent claims. After conducting an interview, the proposal was accepted and authorization was given for an Examiner’s Amendment on 19 August 2022. In addition to amending the independent claims, the Examiner asked the Applicant to file an eTD to overcome a potential double patenting rejection. An eTD was filed and approved on 24 August 2022. Claim 1 was previously have been cancelled. Claims 27-33 have been added. Claims 4-6, 8, 14, 17-19, and 21 have been cancelled. Claims 2-3, 9-12, 15-16, 23-24, and 26 have been amended. Claims 2-3, 7, 9-13, 15-16, 20, and 22-33 remain pending. 

Continued Prosecution Application
4.	This application is a continuation of Serial No. 15/360,848 filed on 23 November 2016 which is now, US Patent No. 10,791,123, issued on 29 September 2020.

Terminal Disclaimer
5.	The terminal disclaimer filed on August 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent number 10,791,123 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney William G. Hughes, Reg. No. 46,112 on 25 July 2022.The application has been amended as follows: 
Please amend the following claims:

	Claim 1. (Cancelled)

	Claim 2. (Currently Amended) A computer program product including instructions recorded on a non-transitory computer readable storage medium, which, when executed by at least one processor, are configured to cause the at least one processor to:
	transform a first secret related to confidential data into a first public representation of the first secret;
	execute at least one instruction on the first secret to obtain a second secret;
	transform the second secret into a second public representation of the second secret;
	generate an instruction statement that conveys a relation between the first public representation of the first secret and the second public representation of the second secret;
	generate a first gestalt statement characterizing a first gestalt relation between a first plurality of piece-secrets, the first gestalt relation defining a manner in which the first plurality of piece-secrets combined to provide the first secret;
	generate a second gestalt statement characterizing a second gestalt relation between a second plurality of piece-secrets, the second gestalt relation defining a manner in which the second plurality of piece-secrets combine to provide the second secret;
	provide the instruction statement, the first gestalt statement, and the second gestalt statement to enable verification of application of the instruction statement and the relation between the first secret and the second secret; and
	perform an action in response to the verification of the application, wherein the action is related to the confidential data, and 
	wherein the confidential data and the verification comprise one of the following:
	the confidential data includes a digital good and the verification includes confirmation of only a characteristic of the digital good; or	the confidential data includes accounting information and the verification includes confirmation of only a characteristic of the accounting information; or	the confidential data includes enciphered data and the verification includes a preview of the enciphered data without deciphering; or	the confidential data includes encrypted confidential data to be checked for authorization for transmission through a gateway, and the verification includes verifying the authorization without decrypting the encrypted confidential data.
 

	Claim 3. (Currently Amended) The computer program product of claim 2, wherein 

	Claim 4. (Cancelled)

	Claim 5. (Cancelled)
	Claim 6. (Cancelled)

	Claim 7. (Previously Presented) The computer program product of claim 2, wherein the verification includes validating the communication of at least one secret.

	Claim 8. (Cancelled)

	Claim 9. (Currently Amended) The computer program product of claim 2, wherein the relation conveys the second secret as a preview of the first secret.

	Claim 10. (Currently Amended) The computer program product of claim 2, wherein the relation conveys a compliance status of the confidential data.

	Claim 11. (Currently Amended) The computer program product of claim 2, wherein the relation conveys a restriction status of the encrypted confidential data with respect to a security domain.

	Claim 12. (Currently Amended) The computer program product of claim 2, wherein the action includes blocking a transfer of the encrypted confidential data.

	Claim 13. (Previously Presented) The computer program product of claim 2, wherein the relation is between a plurality of input secrets and a plurality of output secrets.

	Claim 14. (Cancelled)

	Claim 15. (Currently Amended) A computer-implemented method for conditionally performing data-processing, the method comprising:
	transforming a first secret related to confidential data into a first public representation of the first secret;
	executing at least one instruction on the first secret to obtain a second secret;
	transforming the second secret into a second public representation of the second secret;
	generating an instruction statement that conveys a relation between the first public representation of the first secret and the second public representation of the second secret;
	generating a first gestalt statement characterizing a first gestalt relation between a first plurality of piece-secrets, the first gestalt relation defining a manner in which the first plurality of piece-secrets combined to provide the first secret;
	generating a second gestalt statement characterizing a second gestalt relation between a second plurality of piece-secrets, the second gestalt relation defining a manner in which the second plurality of piece-secrets combine to provide the second secret;
	providing the instruction statement, the first gestalt statement, and the second gestalt statement to enable verification of application of the instruction statement and the relation between the first secret and the second secret; and
	performing an action in response to the verification of the application, wherein the action is related to the confidential data, and 
	wherein the confidential data and the verification comprise one of the following:
	the confidential data includes a digital good and the verification includes confirmation of only a characteristic of the digital good; or	the confidential data includes accounting information and the verification includes confirmation of only a characteristic of the accounting information; or	the confidential data includes enciphered data and the verification includes a preview of the enciphered data without deciphering; or	the confidential data includes encrypted confidential data to be checked for authorization for transmission through a gateway, and the verification includes verifying the authorization without decrypting the encrypted confidential data. 

	Claim 16. (Currently Amended) The method of claim 15, wherein 

	Claim 17. (Cancelled)

	Claim 18.  (Cancelled)
	Claim 19. (Cancelled)

	Claim 20. (Previously Presented) The method of claim 15, wherein the verification includes validation of the communication of at least one secret.

	Claim 21. (Cancelled)

	Claim 22. (Previously Presented) The method of claim 15, comprising providing the relation as conveying the second secret as a preview of the first secret.

	Claim 23. (Currently Amended) The method of claim 15, the relation conveys a compliance status of the confidential data. 

	Claim 24. (Currently Amended) The method of claim 15, wherein the relation conveys a restriction status of the encrypted confidential data with respect to a security domain.

	Claim 25. (Previously Presented) The method of claim 15, wherein the action includes blocking the transfer of the encrypted confidential data.

	Claim 26. (Currently Amended) A computer system comprising:
	at least one processor; and
	at least one memory, the at least one memory storing instructions that are executable by the at least one processor and that, when executed, are configured to cause the at least one processor to
	transform a first secret related to confidential data into a first public representation of the first secret;
	execute at least one instruction on the first secret to obtain a second secret;
	transform the second secret into a second public representation of the second secret;
	generate an instruction statement that conveys a relation between the first public representation of the first secret and the second public representation of the second secret;
	generate a first gestalt statement characterizing a first gestalt relation between a first plurality of piece-secrets, the first gestalt relation defining a manner in which the first plurality of piece-secrets combined to provide the first secret;
	generate a second gestalt statement characterizing a second gestalt relation between a second plurality of piece-secrets, the second gestalt relation defining a manner in which the second plurality of piece-secrets combine to provide the second secret;
	provide the instruction statement, the first gestalt statement, and the second gestalt statement to enable verification of application of the instruction statement and the relation between the first secret and the second secret; and
	perform an action in response to the verification of the application, wherein the action is related to the confidential data, and 
	wherein the confidential data and the verification comprise one of the following:
	the confidential data includes a digital good and the verification includes confirmation of only a characteristic of the digital good; or	the confidential data includes accounting information and the verification includes confirmation of only a characteristic of the accounting information; or	the confidential data includes enciphered data and the verification includes a preview of the enciphered data without deciphering; or	the confidential data includes encrypted confidential data to be checked for authorization for transmission through a gateway, and the verification includes verifying the authorization without decrypting the encrypted confidential data. 

	Claim 27. (New) The computer system of claim 26, wherein a recipient of the digital good has committed compensation to a provider of the digital good.

	Claim 28. (New) The computer system of claim 26, wherein the verification includes validating the communication of at least one secret.

	Claim 29. (New) The computer system of claim 26, wherein the relation conveys the second secret as a preview of the first secret.

	Claim 30. (New) The computer system of claim 26, wherein the relation conveys a compliance status of the confidential data.
	
	Claim 31. (New) The computer system of claim 26, wherein the relation conveys a restriction status of the encrypted confidential data with respect to a security domain.

	Claim 32. (New) The computer system of claim 26, wherein the action includes blocking a transfer of the encrypted confidential data.

	Claim 33. (New) The computer system of claim 26, wherein the relation is between a plurality of input secrets and a plurality of output secrets.



Allowable Subject Matter
5.	Claims 2-3, 7, 9-13, 15-16, 20, and 22-33 are allowed. 
6.	The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a method and system for allowing a third-party verifier to verify aspects of secured data or successful communication by using techniques for selectivity in privacy and verification with applications. Claims 2, 15, and 26 identifies the uniquely distinct features “performing an action in response to the verification of the application, wherein the action is related to the confidential data, and wherein the confidential data and the verification comprise one of the following: the confidential data includes a digital good and the verification includes confirmation of only a characteristic of the digital good; or the confidential data includes accounting information and the verification includes confirmation of only a characteristic of the accounting information; or the confidential data includes enciphered data and the verification includes a preview of the enciphered data without deciphering; or the confidential data includes encrypted confidential data to be checked for authorization for transmission through a gateway, and the verification includes verifying the authorization without decrypting the encrypted confidential data”. 
The closest prior art, Nagai et al. (Pub No. 2013/0339730) discloses a device includes a first memory area being used to store a first key and unique secret identification information, the first memory area being restricted from being read and written from outside; a second memory area being used to store encrypted secret identification information generated by encrypting the secret identification information, the second memory area being allowed to be read-only from outside; a third memory area being readable and writable from outside; a first data generator configured to generate a second key by using the first key; a second data generator configured to generate a session key by using the second key; and a one-way function processor configured to generate an authentication information by processing the secret identification information with the session key in one-way function operation, wherein the encrypted secret identification information and the authentication information are output to outside.
However, either singularly or in combination, Nagai et al. fail to anticipate or render obvious the claimed limitations for performing an action in response to the verification of the application, wherein the action is related to the confidential data, and wherein the confidential data and the verification comprise one of the following: the confidential data includes a digital good and the verification includes confirmation of only a characteristic of the digital good; or the confidential data includes accounting information and the verification includes confirmation of only a characteristic of the accounting information; or the confidential data includes enciphered data and the verification includes a preview of the enciphered data without deciphering; or the confidential data includes encrypted confidential data to be checked for authorization for transmission through a gateway, and the verification includes verifying the authorization without decrypting the encrypted confidential data.
The closest prior art, Zagarese et al. (Pub No. 2018/0181964) discloses a system and method for internet of things devices for use with an encryption service. A method of authorizing a secure electronic payment from a payer to a payee. At a digital identity system, an electronic message is received, which comprises a payer credential and identifies a payee system. At the digital identity system, a digital identity associated with the payer credential is accessed, the digital identity comprising: 1) at least one identity attribute or data for deriving at least one identity attribute, and 2) a payment token or data for obtaining a payment token, the payment token for effecting an electronic payment from the payer to a recipient of the payment token. At least one electronic message is transmitted from the digital identity system to the payee system to render the identity attribute and the payment token available to the payee system, for determining, based on the identity attribute rendered available to the payee device, whether to use the available payment token to affect an electronic payment from the payer to the payee.
However, Zagarese et al. fail to anticipate or render obvious the claimed limitations for performing an action in response to the verification of the application, wherein the action is related to the confidential data, and wherein the confidential data and the verification comprise one of the following: the confidential data includes a digital good and the verification includes confirmation of only a characteristic of the digital good; or the confidential data includes accounting information and the verification includes confirmation of only a characteristic of the accounting information; or the confidential data includes enciphered data and the verification includes a preview of the enciphered data without deciphering; or the confidential data includes encrypted confidential data to be checked for authorization for transmission through a gateway, and the verification includes verifying the authorization without decrypting the encrypted confidential data.
7.	Therefore, claims 2, 15, 26 and the respective dependent claims 3, 7, 9-13, 15-16, 20, and 22-33 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        August 25, 2022

/KENDALL DOLLY/Primary Examiner, Art Unit 2436